14‐3415 
        Mohammed v. Great Atlantic & Pacific Tea Company, Inc. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 10th day of June, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     PETER W. HALL, 
                     RAYMOND J. LOHIER, JR., 
                                  Circuit Judges. 
        ____________________________________________  
         
        NAUSHAD MOHAMMED, 
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                         No. 14‐3415 
         
        GREAT ATLANTIC & PACIFIC TEA 
        COMPANY, INC.,  
         
                                  Defendant‐Appellee. 
        ____________________________________________  
         
        FOR APPELLANT:            Chauncey D. Henry, Henry Law Group, Garden 
                                         City, NY. 
 
FOR APPELLEE:              Douglas P. Catalano, Norton Rose Fulbright US 
                           LLP, New York, NY. 
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 

New York (Griesa, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court be and 

hereby is AFFIRMED. 

      Plaintiff‐Appellant Naushad Mohammed (“Mohammed”) appeals from a 

judgment of the United States District Court for the Southern District of New 

York, granting Defendant‐Appellee Great Atlantic & Pacific Tea Company, Inc.’s 

(“A&P”) motion to dismiss Mohammed’s employment discrimination action.  

We assume the parties’ familiarity with the underlying facts, procedural history, 

and issues on appeal.1 

      The District Court held that the confirmation order entered in A&P’s 

Chapter 11 bankruptcy proceedings discharged and released A&P from all of 

Mohammed’s employment discrimination claims because his discrimination 

1
 We review de novo a district court’s dismissal of a complaint pursuant to Federal Rule 
of Civil Procedure 12(b)(6), construing the complaint liberally, accepting all well‐pled 
factual allegations in the complaint as true, and drawing all reasonable inferences in the 
plaintiff’s favor.  Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).


                                             2
claims in fact arose prior to the March 13, 2012 effective date by which payment 

requests for existing claims were due and Mohammed never filed a claim with 

the bankruptcy court.  We find no error in the District Court’s holding.  See 

Flaherty v. Metromail Corp., 235 F.3d 133, 137 (2d Cir. 2000). 

      We also affirm the District Court’s holding that Mohammed failed to rebut 

the presumption, established by A&P’s evidentiary submissions,2 that 

Mohammed had received notice of the effective date, since mere denial of receipt 

is insufficient.  See Meckel v. Cont’l Res. Co., 758 F.2d 811, 817 (2d Cir. 1985).  The 

District Court also correctly rejected Mohammed’s argument that his claims 

survive because A&P engaged in conduct exempted from discharge by Section 

523 of the Bankruptcy Code, 11 U.S.C. § 523(a)(6).  Mohammed fails to establish 

why A&P, a corporate entity, is susceptible to the Section 523 discharge 

exemption.  Cf. In re Chateaugay Corp., 920 F.2d 183, 184 (2d Cir. 1990) (surveying 

various Bankruptcy Code sections and concluding, in the context of Section 362, 

“that Congress used the word ‘individual’ rather than ‘person’ to mean a natural 

person.”).  


2
 The District Court took judicial notice of this documentary evidence after it 
determined that there would be no harm to Mohammed because he had already 
reviewed the evidence and had an opportunity to amend his complaint accordingly.  
Chambers, 282 F.3d at 153.  Mohammed nowhere disputes this determination.   


                                            3
      We have considered all of Mohammed’s remaining arguments and find 

them to be without merit.  Accordingly, for the reasons set forth above, the 

judgment of the District Court is AFFIRMED. 

 

                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           4